DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendments and remarks filed on 09/20/2021. Claims 5-8 were previously cancelled in the preliminary amendment received on 01/28/2021. Claims  3, 4, 9, 11, 12, 14 and 23 are as previously filed and claims 1, 2, 10, 13, 15-22 and 24 have been amended by the amendment received on 09/20/2021. The pending claims 1-4 and 9-24 are now allowed. 

Request to participate in the Patent Prosecution Highway (PPH) program
The request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 C.F.R. § 1.102(a), filed January 28, 2021, to make the this application special was granted by the petition office on Mach 6, 2021 and was also noted by the Examiner throughout the persecution of the application.

Drawings
The drawings were received on 12/17/2020.  These drawings are approved by the Examiner.

Response to Amendments/Remarks
In response to the amendments and remarks filed on 09/20/2021, the following actions have been taken:
Claims 1-4 and 9-18 have been amended; therefore, the objection to claims 1-4 and 9-18 for minor informalities indicated in the non-final office action mailed on 06/24/2021 is withdrawn.
The amendments to claims 1, 2, 10, 13, 15, 16, 17, 19, 21 and 22  to include a structural modifier “encoder”  overcomes the 112 (f) interpretation. Therefore, the claimed 
The amendments to claims 1-4, 9-17 and 19-22 to include a structural modifier “encoder” overcomes the 112-second paragraph rejection. Therefore, the rejection for claims 1-4, 9-17 and 19-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention indicated in the non-final office action mailed on 06/24/2021 is withdrawn.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matters in claims 1-4, 9-23 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed:
An encoder for modulating data on level transitions of a signal transmitted on a wired communication channel to increase channel data throughput, comprising: receiving, calculating according the claimed formulation, delaying, transmitting and recovering according to the claimed formula or equation in claim 1. See figures 1, 2, 3A, 3B, 4A, 4B, and the corresponding text for the combinations of the claimed subject matters in claim 1.
A method of modulating data on level transitions of a signal transmitted on a wired communication channel to increase channel data throughput, comprising: : receiving, calculating according the claimed formulation, delaying, transmitting and recovering according to the claimed formula or equation in claim 18. See figures 1, 2, 3A, 3B, 4A, 4B, and the corresponding text for the combinations of the claimed subject matters in claim 18.
A decoder for demodulating data encoded on level transitions of a modulated signal transmitted on a wired communication channel to increase channel data throughput, comprising: a circuitry configured for: receiving, synchronize, demodulating according the claimed formula or equation in claim 19. See figures 1, 2, 3A, 3B, 4A, 4B, and the corresponding text for the combinations of the claimed subject matters in claim 19.

A method of demodulating data encoded on level transitions of a modulated signal transmitted on a wired communication channel to increase channel data throughput, comprising: receiving, synchronize, demodulating according the claimed formula or equation in claim 23. See figures 1, 2, 3A, 3B, 4A, 4B, and the corresponding text for the combinations of the claimed subject matters in claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFALDET BOCURE/Primary Examiner, Art Unit 2633